DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed August 24, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
The drawings received August 24, 2020 are acceptable for examination purposes.
Specification
The specification received August 24, 2020 has been reviewed for examination purposes.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the battery pack of claim 1 including the battery cell group comprising a plurality of battery cells disposed in parallel, the battery holder, terminal board, bus bar and fasteners wherein the terminal board is thinner than the bus bar and welded to the terminals of the battery cells and the terminal board comprises an elongated portion in a direction in which the battery cells are arranged and a plurality of fixation portions arranged at intervals on a long side of the elongated portion, the bus bar comprises a plurality of fixation portions respectively placed in face-to-face contact with the fixation portions of the terminal board and the fasteners fasten the fixation portions of the terminal board and the fixation portions of the bus bar to the fastener-receiving portions as recited therein.
WO 2015/105335 discloses a battery cell group, holder terminal plates for connecting the cells and bus bar for connecting the terminal plates but the arrangement of the terminal board and bus bar is patentably distinct from the invention of at least  claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2004/0043287 discloses a battery assembly including bus-bar plates 39 and 40 in combination with terminal plates 80 but these features are configured in a distinct manner compared to the instant invention.  U.S. Patent Application No. 2019/0181400 discloses a battery block including a terminal plate 5 and bus bar which are integrally formed.  JP 3785499B2 discloses a battery system including a terminal board and bus bars but again, the configuration such elements is distinct from the configurations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        AS